Citation Nr: 1402466	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-07 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for adenoid cystic carcinoma of the left parotid (salivary) gland, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to November 1970.  The Veteran served in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) which determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for "tumors of the head area.  In November 2009, the RO, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for "tumors of head area" and adenoid cystic carcinoma of the left parotid (salivary) gland claimed as the result of Agent Orange exposure; determined that both claims sought service connection for the same disability; and denied the reopened claim/claims.  

In May 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

At the May 2010 videoconference hearing before the undersigned Veterans Law Judge, the Veteran advanced an informal application to reopen his claim of entitlement to service connection for basal cell carcinoma. That issue has not been adjudicated by the RO. Therefore, the Board does not have jurisdiction over it.  As such, the issue is referred to the AOJ for appropriate action.  

In June 2010, the Board remanded the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for adenoid cystic carcinoma of the left parotid (salivary) gland claimed as the result of herbicide exposure.  The purpose of the remand was to obtain records used by the Social Security Administration (SSA) in conjunction with the Veteran's claim for SSA disability benefits.  

In a March 2012 decision/remand, the Board reopened the claim of service connection for adenoid cystic carcinoma of the left parotid (salivary) gland, to include as secondary to in-service herbicide exposure.  The Board remanded the reopened claim for additional development of the record.

Unfortunately, the development on remand is inadequate and therefore the claim must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Currently, the appellant contends that given the very slow growing nature of his tumor, that it is highly likely that his cancer had its onset during service.  At his May 2010 video conference hearing, the Veteran and his representative testified that "the growth was already in his nose when he was separated [from service]."  At the very least, the Veteran asserts that his cancer had its onset within the first post-service year.  

In a December 2001 private examination report, Dr. R.A.J. opines that the Veteran's malignancy "certainly could have started while he was in Vietnam."  He further stated that, "This type cancer is notoriously slow growing and could clearly have begun 5 to 10 years prior to diagnosis."  

A VA examiner in January 2013 indicated a review of the claims file.  The examiner noted the Veteran's report that he first noticed a lump in his left parotid in 1974 which was later diagnosed as adenoid cystic carcinoma.  He underwent a radical resection of his left parotid in January 1975 and then underwent radiation to his left parotid and neck.  He subsequently required a carotid surgery and reconstruction using his pectoralis muscle.  The examiner indicated that the Veteran currently had complete facial paralysis on the left as a result of the cancer resection in 1976.  The Veteran also had decreased range of motion in his neck as a result of the surgery and subsequent radiation and reconstruction.  The examiner opined that the Veteran's adenoid cystic carcinoma of the left parotid was less likely than not incurred in or caused by in-service herbicide exposure.  

The examiner reasoned that there was no evidence to say that the adenoid cystic carcinoma in the left parotid existed or had its onset during military service or prior to discharge from the military.  The examiner further reasoned that the mass was not "officially diagnosed" until 1975 and the Veteran's reported feeling the mass in 1974.  The examiner also indicated that there was no scientific evidence that directly links herbicides with the development of adenoid cystic carcinoma.  

The January 2013 examination is inadequate because the examiner based the opinion on the fact that the Veteran's cancer was not first shown in service or within the first post-service year; yet, the March 2012 remand specifically directed the examiner to opine as to whether the Veteran's adenoid cystic carcinoma left parotid was at least as likely as not incurred during service even though it was not officially diagnosed until 1975.  In essence, the examiner's rationale is insufficient because service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Further, the examiner did not provide an opinion as to likelihood that the Veteran's adenoid cystic carcinoma had its onset within the first post service year.  

In addition, the examiner was directed to review the claims file in conjunction with the examination, including the May 2010 hearing testimony; however, it appears that the May 2010 hearing transcript may not have been in the claims file at the time of the January 2013 examination.  It appears that the claims file has been rebuilt, and a copy of the May 2010 hearing transcript is not currently associated with the Veteran's claims file, or the Veteran's electronic (Virtual VA) file.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, additional evidence has been added to the claims file which includes internet medical reports indicating, inter alia, that the Veteran's cancer is known for having a long and slow period of grown and that the disease is rare in individuals under 40 years of age because most individuals are diagnosed with the disease in the fourth through sixth decades of life.  The Veteran's representative provided the following information relative to the evidence submitted:  

According to Cancer.net, adenoid carcinoma is a rare form of cancer.  Furthermore, the cancer is known for having long periods of indolence followed by growth spurts.
http://www.cancer.net/cancer-types/adenoid-cystic-carcinoma.  In addition, University of Virginia School of Medicine notes that most individuals are diagnosed with the disease in the fourth through sixth decades of life.  
http://www.medicine.virginia.edu/research/research-centers/cancer-center/cancer-patients/teams/adenoid-cystic-carcinoma/.  Mr. 
[redacted] was discharged from the U.S. Army on November 8, 1970; he was only 23 years old. The cancerous mass was found by Mr. 
[redacted] in 1974, he was 27 years old.

See December 6, 2013 appellate brief.  A medical professional should address these contentions.  

All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, any recent VA treatment records should be obtained and associated with the claims file.

In addition, VA should attempt to obtain additional records that are referenced in the current record but that are not associated with the rebuilt record.  The Veteran should also be informed of alternate sources of evidence that can substitute for the missing service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent outstanding VA treatment records dated from June 2013.  

2.  If it is concluded that it is reasonably certain that the service treatment records do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

The Veteran should also be informed that he can submit alternate evidence to supplement the available service treatment records. See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b. 2. 

3.  Attempt to obtain copies of the following:

	a.  December 1981 rating decision;

	b.  March 1993 rating decision;

	c.  January 1997 rating decision; and

	d.  transcript of local RO hearing on September 24, 2009.  

All attempts to fulfill this development should be documented for the record.

4.  Obtain a medical opinion, from an oncologist if possible, concerning the etiology of the adenoid cystic carcinoma left parotid.  The claims file, including a copy of this remand, should be made available to the clinician.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the hearing testimony and private treatment records which include a December 2001 private examination report noting that the cancer was slow-growing, the clinician should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran's adenoid cystic carcinoma left parotid had its onset during service, or within one year after discharge from service, even though it was not officially diagnosed until 1975.  

The clinician should also opine as to whether it is at least as likely as not that the Veteran's adenoid cystic carcinoma left parotid resulted from in-service herbicide exposure, keeping in mind that service connection is not automatically precluded simply because the Veteran's cancer is not one of the listed diseases subject to the presumption of service connection pursuant to 38 C.F.R. § § 3.307, 3.309.  

The clinician's attention is directed to the medical literature cited by the Veteran's representative in written argument dated in December 2013.

A complete rationale should accompany all opinions expressed.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the clinician determines that another examination is necessary in order to provide the requested information, then one should be scheduled.

5.  Ensure the above development has been conducted in accordance with the instructions above.  If the medical opinion does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim after taking any other development action deemed warranted.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


